DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2022 and 8/8/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-29 are rejected under 35 U.S.C. 102(a)(1)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanida et al. US 2012/0190138.
Re claim 27, Tanida teaches a substrate bonding apparatus (fig 5) that bonds a first semiconductor substrate (6, fig5, [23]) and a second semiconductor substrate (2, fig5, [42]) so that a contact region (11, fig3 4, [24]), in which the first semiconductor substrate and the second semiconductor substrate are in contact, is formed in corresponding parts of the first semiconductor substrate and the second semiconductor substrate, and then the contact region enlarges from the corresponding parts, the substrate bonding apparatus comprising: 
a detecting unit (8, fig5, [45]) that detects a change of a relative interval (7, fig6, [57]) between an upper surface or a lower surface of the first semiconductor substrate (6a, fig6, [20]) and an upper surface or a lower surface of the second semiconductor substrate (2a, fig6, [43]) during enlargement of the contact region; and 
a determining unit (9, fig4, [14]) that at least one of (i) determines that bonding the first semiconductor substrate and the second semiconductor substrate has been completed (gap 7 decrease to zero at plurality of location in the outer periphery, fig6, [57]) and (ii) determines that the first semiconductor substrate and the second semiconductor substrate have become ready to be carried out (gap 7 decrease to zero at plurality of location in the outer periphery, fig6, [57]).
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Re claim 28, Tanida teaches a substrate bonding apparatus (fig5) that bonds a first semiconductor substrate (6, fig5, [23]) and a second semiconductor substrate (2, fig5, [42]) so that a contact region (11, fig3 and 5, [24]), in which the first semiconductor substrate and the second semiconductor substrate are in contact, is formed in corresponding parts of the first semiconductor substrate and the second semiconductor substrate, and then the contact region enlarges from the corresponding parts, the substrate bonding apparatus comprising: 
a detecting unit (8, fig5, [45]) that detects a displacement (7, fig5, [48]) of at least one of the first semiconductor substrate and the second semiconductor substrate during enlargement of the contact region, based on information about thickness (t1, fig5, [49]) of at least one of the first semiconductor substrate and the second semiconductor substrate; and 
a determining unit (9, fig5, [14]) that at least one of (i) determines that bonding the first semiconductor substrate and the second semiconductor substrate has been completed (gap 7 decrease to zero at plurality of location in the outer periphery, fig6, [57]) and (ii) determines that the first semiconductor substrate and the second semiconductor substrate have become ready to be carried out (gap 7 decrease to zero at plurality of location in the outer periphery, fig6, [57]).
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Re claim 29, Tanida teaches a substrate bonding apparatus (fig5) that bonds a first semiconductor substrate (6, fig5, [23]) and a second semiconductor substrate (2, fig5, [42]) so that a contact region (11, fig3 and 5, [24]), in which the first semiconductor substrate and the second semiconductor substrate are in contact, is formed in corresponding parts of the first semiconductor substrate and the second semiconductor substrate, and then the contact region enlarges from the corresponding parts, the substrate bonding apparatus comprising: 
a detecting unit  (8, fig5, [45]) that detects a relative interval between an upper surface or a lower surface of the first semiconductor substrate (6a, fig6, [20]) and an upper surface or a lower surface of the second semiconductor substrate (2a, fig6, [43]), the first semiconductor substrate being located above the second semiconductor substrate; and 
a determining unit (9, fig5, [14]) that determines that bonding the first semiconductor substrate and the second semiconductor substrate has been completed when the detecting unit detects at least one of (i) the relative interval between the upper surface of the first semiconductor substrate and the upper surface of the second semiconductor substrate becoming equal to a thickness of the first semiconductor substrate (gap 7 decrease to zero at plurality of location in the outer periphery, fig6, [57]) and (ii) the relative interval between the upper surface of the first semiconductor substrate and the lower surface of the second semiconductor substrate becoming equal to a sum of the thickness of the first semiconductor substrate and a thickness of the second semiconductor substrate (gap 7 decrease to zero at plurality of location in the outer periphery, fig6, [57]).
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tanida et al. US 2012/0190138 in view of Kinouchi et la. US 2012/0031557.
Re claim 20, Tanida teaches a substrate bonding apparatus  (fig 5) that bonds a first semiconductor substrate (6, fig5, [23]) and a second semiconductor substrate  (2, fig5, [42]) so that a contact region (11, fig3 4, [24]), in which the first semiconductor substrate and the second semiconductor substrate are in contact, is formed in corresponding parts of the first semiconductor substrate and the second semiconductor substrate, and then the contact region enlarges from the corresponding parts ([57]), the substrate bonding apparatus comprising: 
a determining unit (9, fig4, [14]) that determines at least one of that (i) bonding the first semiconductor substrate and the second semiconductor substrate has been completed  (gap 7 decrease to zero at plurality of location in the outer periphery, fig6, [57]), and (ii) the first semiconductor substrate and the second semiconductor substrate have become ready to be carried out  (gap 7 decrease to zero at plurality of location in the outer periphery, fig6, [57]).
Tanida does not explicitly show a detecting unit  that measures mechanical force received from at least one of the first semiconductor substrate and the second semiconductor substrate, a change in the mechanical force representing information about the contact region; and (i) bonding the first semiconductor substrate and the second semiconductor substrate has been completed, and (ii) the first semiconductor substrate and the second semiconductor substrate have become ready to be carried out when at least one of conditions that (a) the mechanical force reaches a preliminary determined value, (b) the mechanical force remains equal to or higher than a predetermined value for a threshold length of time, and (c) a rate of a change in the mechanical force becomes lower than a predetermined threshold value is satisfied.
Kinouchi teaches bonding two semiconductor substrate; a detecting unit (19, fig1, [74]) that measures mechanical force received from at least one of the first semiconductor substrate and the second semiconductor substrate (upper and lower wafer, fig12, [3]), a change in the mechanical force representing information about the contact region (load force increase from zero just before contact and reach predetermined load after full bonded, [74]); a determining unit that determines (i) bonding the first semiconductor substrate and the second semiconductor substrate has been completed (load force start to increase at bonding start and reaches predetermined load, [74]), and (ii) the first semiconductor substrate and the second semiconductor substrate have become ready to be carried out (when distance between two wafer decrease to zero and load force fixed at predetermined load),  when at least one of conditions that (a) the mechanical force reaches a preliminary determined value (load meter reaches predetermined load, [74]), (b) the mechanical force remains equal to or higher than a predetermined value for a threshold length of time, and (c) a rate of a change in the mechanical force becomes lower than a predetermined threshold value is satisfied.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tanida with the teaching of Kinouchi to add a load cell sensor to the pressing portion 10 to prevent damage of wafer during bonding process of semiconductor devices (Kinouchi, [85]). 
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Allowable Subject Matter
Claims 1-9, 11-17, 19, 22, 24 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claims include allowable matter because the closest prior art does not appear to disclose, alone or in combination, the limitations related to detail structure of the substrate holder and detecting unit.
Specifically, the limitations are material to the inventive concept of the application in hand to improve through-put of the substrate laminating device with detecting unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812